DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 and 16 are objected to because of the following informalities:
Claims 13 and 16, last line recites “members,” of which the comma should be deleted.  Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,881,891. This is a statutory double patenting rejection.
Independent claim 1 of the instant application is identical to claim 1 of the ‘891 patent.
Claim 2 of the instant application is identical to claim 2 of the ‘891 patent.
Claim 20 of the instant application is identical to claim 3 of the ‘891 patent.
Claim 3 of the instant application is identical to claim 4 of the ‘891 patent.
Claim 4 of the instant application is identical to claim 5 of the ‘891 patent.
Claim 5 of the instant application is identical to claim 6 of the ‘891 patent.
Claim 6 of the instant application is identical to claim 7 of the ‘891 patent.
Claim 7 of the instant application is identical to claim 8 of the ‘891 patent.
Claim 8 of the instant application is identical to claim 9 of the ‘891 patent.
Claim 9 of the instant application is identical to claim 10 of the ‘891 patent.
Claim 10 of the instant application is identical to claim 11 of the ‘891 patent.
Claim 11 of the instant application is identical to claim 12 of the ‘891 patent.
Claim 12 of the instant application is identical to claim 13 of the ‘891 patent.
Independent claim 13 of the instant application is identical to claim 14 of the ‘891 patent (except for minor informalities noted above).
Claim 14 of the instant application is identical to claim 15 of the ‘891 patent.
Claim 15 of the instant application is identical to claim 16 of the ‘891 patent.
Independent claim 16 of the instant application is identical to claim 17 of the ‘891 patent (except for minor informalities noted above).
Claim 17 of the instant application is identical to claim 18 of the ‘891 patent.
Claim 18 of the instant application is identical to claim 19 of the ‘891 patent.
Claim 19 of the instant application is identical to claim 20 of the ‘891 patent.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (8:30 am -6:30 pm CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S LO/Primary Examiner, Art Unit 3784